Exhibit 10(c)

KIMBALL INTERNATIONAL, INC.

LONG TERM PERFORMANCE SHARE AWARD

This Long Term Performance Share Award ("LTPSA") dated the 22nd day of August
2006 is awarded by Kimball International, Inc., an Indiana corporation
("Company") to ______________ ("Recipient") pursuant to the terms of the
Company's 2003 Stock Option and Incentive Plan ("Plan").

WHEREAS the Compensation Committee of the Company ("Committee") believes it to
be in the best interests of the Company and its shareowners, for its employees
to obtain or increase their shareowner interests in the Company in order that
they will have a greater incentive to work for and manage the Company's affairs
in such a way that its shares may become more valuable, thereby aligning the
personal interests of employees to the Company shareowners; and

WHEREAS the Recipient is employed by the Company or one of its subsidiaries;

Now therefore, in consideration of these premises and of services to be
performed by the Recipient, the Company hereby makes this LTPSA to the Recipient
on the following terms and conditions hereafter expressed and subject to the
terms of the Plan.

AWARD

The Company hereby awards to the Recipient a total of ____ (________________)
shares of Class __ Common Stock ("Common Stock") of the Company, to be awarded
in equal installments over the succeeding five (5) fiscal years of the Company
("Annual Installment") based upon the following schedule:

____ shares for the fiscal year ending June 30, 2007

____ shares for the fiscal year ending June 30, 2008

____ shares for the fiscal year ending June 30, 2009

____ shares for the fiscal year ending June 30, 2010

____ shares for the fiscal year ending June 30, 2011

EXPIRATION OF AWARD

The LTPSA expires upon the final grant of shares or forfeiture of award, as the
case may be, pursuant to the terms of this Agreement.

SHARES OF AWARD

Shares of the Annual Installment to be granted will be determined by the
Worldwide Category 1 bonus computed (stated as a percent of eligible earnings)
under the Company's 2005 Profit Sharing Incentive Bonus Plan ("Bonus Plan") for
the applicable fiscal year ended June 30 ("Bonus Percent"). Shares granted are
determined by computing a percentage based upon a ratio, the numerator of which
will be the Bonus Percent, divided by a denominator of 40% ("Grant Percentage").
The Grant Percentage may not exceed 100%. The Grant Percentage is then
multiplied by the Annual Installment to determine the shares to be granted. In
computing the shares received, the shares will be rounded down to a full share
excluding any fractional shares.

FORFEITURE OF AWARD

To be granted shares under the terms of this LTPSA, the Recipient must be a
fulltime and eligible employee of the Company at the time shares are granted,
except for

 * Death
 * Permanent Disability
 * Retirement after attaining the country-specific retirement age (62 in the
   U.S.)
 * Determination of Ineligibility by the Company

If during any fiscal year, a Recipient's employment is terminated because of
Death, Permanent Disability, or Retirement, or Ineligibility is Determined the
Recipient's shares are determined by multiplying the Annual Installment shares
computed for the applicable fiscal year by a fraction determined by:

 * Numerator = number of months in the current fiscal year that the Recipient
   was a fulltime and eligible employee, including the month which the
   termination of employment or eligibility ends, which shall be considered a
   full month.
 * Denominator = 12 months.

In such cases, the Recipient's (or beneficiary, in the event of Recipient's
death) shares will be granted within 2 1/2 months after the end of the Company's
fiscal year. Any Annual Installments for future fiscal years are forfeited.

TAXES

The taxable value of the shares granted will be the number of shares received
multiplied by the share price (determined under the applicable tax regulations)
as of the date of the issuance.

Taxes due will be satisfied by having shares withheld equal in value to the
minimum amount of federal, state and local taxes required by the taxing
authorities.

The value of the shares withheld will be determined by using the appropriate
method under applicable tax regulations.

RESTRICTIONS ON GRANTED SHARES

There will be no restrictions on the shares of Common Stock granted under the
LTPSA.

NON-TRANSFERABILITY - DEATH

This LTPSA is not transferable by the Recipient otherwise than by will or the
laws of descent and distribution.

SHARE CHANGES

If the Company shall at any time change the number of shares of its Common Stock
without new consideration to the Company (such as by stock dividend or stock
split), the total number of shares subject to the LTPSA hereunder shall be
changed in proportion to the change in issued shares. If during the term of this
LTPSA the Common Stock of the Company shall be changed into another kind of
securities of the Company or into cash, securities or evidences of indebtedness
of another corporation, other property or any combination thereof, whether as a
result of reorganization, sale, merger, consolidation, or other similar
transaction, the Company shall cause adequate provision to be made whereby the
Recipient shall thereafter be entitled to receive upon expiration of the LTPSA,
the cash, securities, evidences of indebtedness, other property or any
combination thereof, the Recipient would have been entitled to receive for
Common Stock acquired through this LTPSA immediately prior to the effective date
of such transaction. If appropriate, the number of shares of this LTPSA
following such reorganization, sale, merger, consolidation or other similar
transaction may be adjusted, in each case in such equitable manner as the
Committee may select.

AMENDMENT

In the event any new modifications or changes are made to existing laws that
render any or all of this Agreement illegal or unenforceable, this Agreement may
be amended to the extent necessary in order to carry out the intention of the
Award to the Recipient.

PLAN CONTROLLING

The LTPSA is subject to all of the terms and conditions of the Plan except to
the extent that those terms and conditions are supplemented or modified by this
Agreement, as authorized by the Plan. Capitalized terms used in this Agreement
and not otherwise defined herein shall have the meanings assigned to them in the
Plan. All determinations and interpretations of the Committee shall be binding
and conclusive upon the Recipient and his or her legal representatives.

QUALIFICATION OF RIGHTS

Neither this Agreement nor the existence of the LTPSA shall be construed as
giving the Recipient any right (a) to be retained as an employee of the Company;
or (b) as a shareholder with respect to the shares of Common Stock underlying
the LTPSA until the certificates for the Common Stock have been issued and
delivered to the Recipient.

GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the State of Indiana.

SUCCESSORS AND ASSIGNS

This agreement shall be binding upon and inure to the benefit of the successors,
assigns and heirs of the respective parties, subject to the other provisions
hereof.

WAIVER

The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver thereof or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Agreement.

TITLES

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Agreement.

IN WITNESS WHEREOF, the Company and the Recipient have agreed to the terms and
conditions of this Grant all as of the day and date first above written.



By: ____________________________         By: ____________________________
The Company                                                                
Recipient
John H. Kahle                                                                
(Name)
Executive Vice President,
General Counsel, Secretary
Kimball International, Inc.